—Appeal from a judgment of the County Court of Sullivan County (Ledina, J.), rendered September 15, 1997, which revoked defendant’s probation and imposed a term of imprisonment.
Defendant was sentenced to five years’ probation following her plea of guilty of the crime of criminal possession of controlled substance in the fifth degree. Thereafter, defendant was charged with violating the terms of her probation. Pursuant to a plea bargain wherein the People agreed to recommend a prison term of no more than 1 to 3 years, defendant pleaded guilty to violating the term of her probation requiring her to report to her probation officer. Notwithstanding defendant’s *724argument for a lesser sentence, County Court revoked defendant’s probation and imposed a prison term of 1 to 3 years. Defense counsel now seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonffivolous issues that can be raised on appeal.
Based upon our review of the record and defense counsel’s brief, we disagree. A review of the record discloses defendant’s sparse participation in the plea colloquy and raises a potential issue of whether the guilty plea was knowingly and voluntarily entered (see, e.g., People v Mason, 171 AD2d 761; see also, People v Gagnon, 245 AD2d 593, lv denied 91 NY2d 925). Under these circumstances, defense counsel is relieved and new counsel will be assigned to address any and all appealable issues contained in the record.
Cardona, P. J., Mikoll, White, Carpinello and Graffeo, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.